Name: 2009/353/EC: Council Decision of 27Ã April 2009 establishing the position to be adopted on behalf of the Community within the Food Aid Committee as regards the extension of the Food Aid Convention 1999
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  European construction
 Date Published: 2009-04-30

 30.4.2009 EN Official Journal of the European Union L 109/41 COUNCIL DECISION of 27 April 2009 establishing the position to be adopted on behalf of the Community within the Food Aid Committee as regards the extension of the Food Aid Convention 1999 (2009/353/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 181, in conjunction with the second subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Food Aid Convention 1999 (hereinafter referred to as the Convention) was concluded on behalf of the European Community by Council Decision 2000/421/EC (1) and extended by decisions of the Food Aid Committee in June 2003, June 2005, June 2007 and June 2008 so as to remain in force until 30 June 2009. (2) A further extension for a period of one year of the Convention is in the interest of both the Community and its Member States. Pursuant to Article XXV(b) of the Convention, that extension is conditional upon the remaining in force, for the same period, of the Grains Trade Convention 1995 (2). The Grains Trade Convention 1995 remains in force until 30 June 2009, and a further extension of it will be decided at the International Grains Council meeting in June 2009. The Commission, which represents the Community in the Food Aid Committee, should therefore be authorised to vote in favour of such extension, HAS DECIDED AS FOLLOWS: Sole Article The Communitys position within the Food Aid Committee shall be to vote in favour of the extension of the Food Aid Convention 1999 for a period of one year, subject to the condition that the Grains Trade Convention 1995 remains in force during the same period, i.e. until 30 June 2010. The Commission is hereby authorised to express this position within the Food Aid Committee. Done at Luxembourg, 27 April 2009. For the Council The President A. VONDRA (1) OJ L 163, 4.7.2000, p. 37. (2) OJ L 21, 27.1.1996, p. 49.